Citation Nr: 0722353	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  04-05 756	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to apportionment of the veteran's disability 
compensation for his minor child. 

REPRESENTATION

Appellant represented by: Unrepresented

The veteran represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Fussell, Counsel
INTRODUCTION

The veteran served on active duty from June 1979 to January 
1982.  The appellant is the former wife of the veteran and 
mother and custodian of their daughter, A.S.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a decision, dated in November 2003, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The veteran and the appellant were notified of a Board 
hearing, which was held in February 2005. The appellant, but 
not the veteran, appeared at that hearing.  A transcript of 
the hearing is on file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND 

The veteran and the appellant were married in July 1989 and a 
birth certificate shows that their daughter, A.S., was born 
in September 1990.  The veteran and the appellant are now 
divorced and living separately and that the appellant has 
custody of their daughter, A.S.

In a Court Order in 1992, the veteran was ordered to pay 
$250.00 a month for the support of A.S.  In a Court Order in 
March 2005, the veteran's child support payments were 
modified and he was ordered to pay child support of $780.00 
per month ($340.00 from Social Security and $440.00 from VA).

Since the initial apportionment decision in November 2003, 
the veteran's disability compensation has increased and there 
is no current financial status report from the veteran to 
show the impact the modified child support payments have on 
his monthly expenses.  While the appellant raised the 
question of nonsupport, there is no documentation of any 
arrearage. 

As the record is insufficient to decide the claim, it is 
REMANDED for the following action: 

1. Ask the appellant to submit 
documentation of any arrearage in child 
support payments and to provide an up-to-
date Financial Status Report on the 
proper form. 

2. Ask the veteran to document payment of 
child support payments as ordered by the 
Court and to provide an up-to-date 
Financial Status Report on the proper 
form. 

3. After the development requested has 
been completed, adjudicate the claim.  In 
adjudicating the claim for apportionment, 
indicate whether the veteran is receiving 
a dependent's allowance for his minor 
child, A.S.  Unless the claim is resolved 
with no remaining controversy, furnish 
both parties a supplemental statement of 
the case, and return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).

____________________________________________
GEORGE E. GUIDO JR. 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2006).



 Department of Veterans Affairs


